—Order, Supreme Court, Bronx County (Alan Saks, J.), entered August 4, 1997, which, inter alia, denied the cross motion of defendant-appellant Hercules Coinomatic Corp. (Hercules) for summary judgment, unanimously affirmed, without costs.
Plaintiff sues to recover for injuries she allegedly sustained when she slipped on water that had accumulated on the floor of the laundry room located in the building in which she resided. It is plaintiffs contention that the laundry room floor was wet by reason of a leak in a washing machine that defendant-appellant Hercules had contracted with defendant-respondent landlord to service and maintain. Hercules’ cross motion, seeking summary judgment dismissing the complaint on the ground that it neither caused nor had notice of the hazardous condition to which plaintiff attributes her injury, was properly denied. Although there is no proof that Hercules caused the hazard, there is evidence sufficient to raise a triable issue as to whether Hercules had sufficient notice, actual or constructive, of the hazard to be charged with responsibility for failing to take timely remedial action. In this connection, we note that plaintiff testified she had complained about leaky washing machines on several occasions, both to the building superintendent and directly to Hercules; and that Hercules’ own records indicate its receipt of two complaints respecting leaking washers in the laundry room of plaintiffs building within the two months immediately preceding plaintiffs accident (see, O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106; Weisenthal v Pickman, 153 AD2d 849). Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ..